On order of the Court, the motions for immediate consideration and to waive transcript requirement are GRANTED. The application for leave to appeal the February 6, 2019 order of the Court of Appeals is considered, and it is DENIED, because, while the assistance of a forensic pathologist may be a required component of the defense in this case, see People v. Kennedy , 502 Mich. 206, 917 N.W.2d 355 (2018), Ake v. Oklahoma , 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985), the unavailability of the properly noticed forensic pathologist, Dr. Karl Williams, is only speculative at this point. The motion to stay is DENIED.